Exhibit 99.1 MeetMe, Inc. Reports Record Results for the Second Quarter of 2012 NEW HOPE, PA – August 8, 2012 – MeetMe, Inc. (MEET: NYSE MKT), the public market leader for social discovery, today reported its financial results for the second quarter ended June 30, 2012. · Record second quarter revenue of $13.1 million, up 706% year-over-year. o Second quarter represents a 47% increase over the $8.9 million of combined revenue, a non-GAAP measure, of Quepasa and myYearbook during the same period a year ago. · Net Loss Allocable To Common Shareholders totaled $3.8 million or 11 cents per basic and diluted share in the second quarter of 2012, compared with a Net Loss Allocable To Common Shareholders of $2.3 million or 14 cents per basic and diluted share during the second quarter of 2011. · Adjusted EBITDA from Continuing Operations, a non-GAAP measure, totaled $1.8 million, an improvement from an Adjusted EBITDA loss of $275 thousand in the year ago period. · Mobile revenue grew 73% sequentially to $1.3 million, and 152% versus the same period a year ago. · On June 5 the company announced the rebrand of myYearbook to MeetMe and the name change of the company from Quepasa Corporation to MeetMe, Inc. · In June, meetme.com was the 18th most trafficked website in the U.S. by page views, according to comScore, and the 3rd most trafficked social network. “MeetMe successfully executed its rebrand in the second quarter and is now positioned to bring our growing mobile products to an international audience in the third quarter,” said John Abbott, CEO of MeetMe. “In our July traffic metrics, we are seeing early signs of the power of the MeetMe brand to become the leading social network for meeting new people. We are pleased to see the virtual currency products launched during the first quarter drove more than 50% of mobile revenue in the second quarter. While we feel we are still early in our mobile monetization efforts, we see significant upside ahead.” “In July, our first full calendar month since the announcement of the rebrand, all the key measuring sticks for the business increased,” noted Geoff Cook, COO of MeetMe. “MeetMe DAU increased 3% over the second quarter average to 1.058 million while mobile DAU increased 6% to over 642 thousand. MAU increased 7% vs. the second quarter average both overall and on mobile while new registrations leaped 28%. We signed up just shy of 1 million new users in July alone, and 37% of them came from mobile. Later this month, we look forward to launching MeetMe in Spanish and Portuguese and beginning the transition of Quepasa’s users to MeetMe by the end of September.” Second Quarter 2012 Financial Highlights · Revenue from Continuing Operations: MeetMe revenue for the second quarter of 2012 was $13.1 million, up 706% from the $1.6 million recorded in the same period of 2011, and up 26% compared to $10.4 million in the first quarter of 2012. · Net Loss: MeetMe net loss allocable to common shareholders for the second quarter of 2012 was $3.8 million or $0.11 per share, an increase from the net loss allocable to common shareholders of $2.3 million or $0.14 per share in the same period of 2011. · Adjusted EBITDA: MeetMe Adjusted EBITDA from Continuing Operations for the second quarter of 2012 was $1.8 million or $0.05 per basic and diluted share, an increase from an Adjusted EBITDA loss of $275 thousand or $0.02 per basic and diluted share, for the same period in 2011. (See the important discussion about the presentation of non-GAAP financial measures, and a reconciliation to the most directly comparable GAAP financial measures, below.) · Balance Sheet: MeetMe cash and cash equivalents totaled $5.9 million at June 30, 2012. Operating and Business Highlights · Core Platform (MeetMe) monthly active users (MAUs) totaled 3.18 million as of June 30, 2012, an increase of 30% year-over-year. · Core Platform daily active users (DAUs) totaled 1.03 million as of June 30, 2012, an increase of 38% year-over-year. · Mobile MAUs were 1.67 million as of June 30, 2012, an increase of 94% year-over-year. · We also completed the rebrand of myYearbook to MeetMe across the company’s major platforms, including the web, iPhone, Android, and mobile web. This was a major undertaking involving the entire company. We achieved our internal deadline and delivered one month ahead of the July expectations we set with investors. · TechCrunch carried ourRebrand Launch Announcement. To mark the occasion, we also created a YouTube video calledMeetMe at the Bar which received over 1 million views reaching as high as #11 in YouTube’s list of “Most Popular Videos Around the Web.” · Mobile revenue grew 73% sequentially over the first quarter and 152% vs. the same period a year ago, to $1.3 million, increasing the share of mobile revenue to more than 50%. · The Games studio in Brazil was shutdown in June. The division was closed in order to aggressively accelerate the core mission of building the leading social network for meeting new people, and to focus on growing the core MeetMe platform globally. · We launched mobile offer walls on iPhone and Android to enhance virtual currency monetization and enable users to earn virtual currency by completing Offers such as installing Android apps or watching incented iPhone videos. Summary Financial Information and Operational Metrics(1) 2Q11 2Q12 Change 2Q Financial Highlights (millions) Revenue – Advertising $ $ % Revenue – Virtual Currency $ $ % Revenue – Total(2) $ $ % Net Loss Allocable To Common Shareholders $ $ 65
